 1                                                                       JS-6
 2
 3
 4
 5
 6
 7
 8
 9                        UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11
12   FIDEL GALLARDO,                        ) Case No. 2:17-cv-01438-MWF-JC
                                            )
13                                          ) XXXXXXXXXXX
                                              (PROPOSED)
                           Petitioner,      )
14                                          ) JUDGMENT
                    v.                      )
15                                          )
                                            )
16   SCOTT KERNAN,                          )
                                            )
17                                          )
                     Respondent.            )
18 ______________________________
19         Pursuant to this Court’s Order Accepting Findings, Conclusions and
20 Recommendations of United States Magistrate Judge,
21      IT IS ADJUDGED that the Petition for Writ of Habeas Corpus by a Person
22 in State Custody is denied and this action is dismissed with prejudice.
23        IT IS SO ADJUDGED.
           December 20, 2019
24 DATED: ________________
25
26                                  _______________________________________
27                                  HONORABLE MICHAEL W. FITZGERALD
28                                  UNITED STATES DISTRICT JUDGE
